Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



Claim Rejections - 35 USC § 103
Claim(s) 1-6,8,25,26,28,29,31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg et al (2019/0298903) and Ilan et al (2021/0074178), which depends from PCT/IL2018/051171, filed Nov. 4, 2018.

1. A method comprising:
determining that a patient has heart failure with preserved ejection fraction
(HFpEF); (see at least ¶82 of Gillberg which teaches patients diagnosed with HFpEF)
configuring a cardiovascular (CV) model using patient characterization data; 
determining one or more therapy parameters using output data of the CV model; (Gillberg is silent as to such model.  However, Ilan teaches a device which receives input data, such as physiological signals, from a user, into a learning machine model, and forms new device generated procedure plan and stimulation parameters, based on inputs, and models of users, see at least ¶139,179, and figure 3(307) which teaches generating different stimulation parameters and or combination of programs.  It would have been obvious to use such model of Ilan with the device of Gillberg since it would merely yield the predictable result of producing better, more tailored, therapy for the patient.)
administering HFpEF therapy based on the one or more therapy parameters. (see at least ¶57,69 of Gillberg which teaches adjustment of therapy.  The model of Ilan would help provide more tailored therapy parameters to use with the device of Gillberg.)

2. The method according to claim 1, wherein determining one or more therapy parameters comprises testing pacing therapy by an implantable medical device (IMD) using the CV model. (see at least ¶57 of Gillberg which teaches using an IMD)

3. The method according to claim 2, wherein administering HFpEF therapy comprises configuring the IMD and administering pacing therapy using the IMD, wherein the one or more therapy parameters includes one or more of the following: a type of pacing therapy, a pacing rate, a sensing or pacing location, a pacing duration, a pacing duty cycle, or a pacing frequency. (see at least ¶57 of Gillberg)

4. The method according to claim 1, further comprising determining patient characterization data to configure the CV model based on one or more of the following: clinician input data, electrode apparatus data, echocardiogram data, imaging data, patient history data, hemodynamic measurement data, or implantable medical device (IMD) data. (see at least 
¶139 of Ilan)

5. The method according to claim 1, wherein determining one or more therapy parameters using output data of the CV model comprises determining one or more candidate therapies using the CV model. (see at least ¶139 of Ilan.  The device of Ilan can provide more than one stimulation plan for the patient)

6. The method according to claim 1, wherein configuring the CV model using patient characterization data is based on the patient characterization data indicating whether the patient has atrial fibrillation (AF). (at least ¶78 of Gillberg teaches that heart sounds can reveal if the patient has AF.)


8. The method according to claim 6, wherein determining one or more therapy parameters using output data of the CV model comprises testing a plurality of different pacing therapies to identify acceptable atrioventricular delays using the CV model in response to the patient characterization data indicating that the patient does not have AF. (it is considered to be obvious that the user test various therapies in order to find the optimal one; such testing would merely yield predictable results, such as a therapy that works more effectively than other therapies)

25. The method according to claim 1, further comprising updating the CV model based on patient response data after administering HFpEF therapy and updating HFpEF therapy based on the updated CV model. (see at least ¶137 of Ilan which teaches updating the algorithm)

26. The method according to claim 25, further comprising determining the patient response data based on updated patient characterization data measured using an implantable medical device (IMD) and providing the updated patient characterization data over the internet to a remote therapy management system, wherein the CV model is executed by processing circuitry of the remote therapy management system. (see at least ¶8 of Gillberg which teaches an implantable device.  Further, Ilan teaches that processing can be done at a remote server, see at least figures 1,2.)


28. The method according to claim 1, wherein administering HFpEF therapy comprises administering a non-pacing therapy by a clinician. (Gillberg teaches that LVAD therapy can be applied to patient, see at least abstract)

29. The method according to claim 1, wherein determining one or more therapy parameters comprises testing non-pacing therapy by a clinician using the CV model. (Gillberg teaches LVAD therapy, see at least abstract.  Further, to test the therapies would merely yield predictable results, such as making sure that the best therapy is applied to the patient)


31. A non-transient computer-readable storage medium comprising computing instructions stored thereon that, when executed by processing circuitry, cause the processing circuitry to perform operations as defined in claim 1. (see comments re claim 1.  Further, the system of both Gillberg and Ilan are computer based, and thus comprise computer instructions stored in memory)

32. A controller comprising:
an input interface configured to receive patient characterization data; (see at least ¶38,39 of Gillberg)
an output interface configured to provide therapy parameter data; (see at least ¶38,39 of Gillberg)
and processing circuitry operably coupled to the input interface and the output interface, the processing circuitry configured to: 
receive the patient characterization data in response to determining that a patient has heart failure with preserved ejection fraction (HFpEF) (see at least ¶82 of Gillberg which teaches patients diagnosed with HFpEF); configure a cardiovascular (CV) model using the patient characterization data; determine one or more therapy parameters using output data of the CV model; (Gillberg is silent as to such model.  However, Ilan teaches a device which receives input data, such as physiological signals, from a user, into a learning machine model, and forms new device generated procedure plan and stimulation parameters, based on inputs, and models of users, see at least ¶139,179, and figure 3(307) which teaches generating different stimulation parameters and or combination of programs.  It would have been obvious to use such model of Ilan with the device of Gillberg since it would merely yield the predictable result of producing better, more tailored, therapy for the patient.)
and provide therapy parameter data comprising the one or more therapy parameters to the output interface. (see at least ¶57,69 of Gillberg which teaches adjustment of therapy.  The model of Ilan would help provide more tailored therapy parameters to use with the device of Gillberg.)


33. The controller according to claim 32, wherein the processing circuitry is further configured to perform the method according to claim 1. (the processing circuit of Ilan can perform the method of clam 1, see at least figure 1 of Ilan. Also, at least figure 10A of Gillberg teaches a processor.)

34. A system comprising: one or more patient characterization devices to provide patient characterization data; (see at least ¶38-39 of Gillberg which teaches input means to input patient characterization data)
an implantable medical device (IMD) configured to provide heart failure with preserved ejection fraction (HFpEF) pacing therapy; (see at least figure 10A of Gillberg)
 and processing circuitry operably coupled to the one or more patient characterization devices and the implantable medical device, the processing circuitry configured to: receive the patient characterization data in response to determining that a patient has HFpEF; configure a cardiovascular (CV) model using the patient characterization data; 
determine one or more therapy parameters using output data of the CV model; (Gillberg is silent as to such model.  However, Ilan teaches a device which receives input data, such as physiological signals, from a user, into a learning machine model, and forms new device generated procedure plan and stimulation parameters, based on inputs, and models of users, see at least ¶139,179, and figure 3(307) which teaches generating different stimulation parameters and or combination of programs.  It would have been obvious to use such model of Ilan with the device of Gillberg since it would merely yield the predictable result of producing better, more tailored, therapy for the patient.)
and configure the IMD to provide HFpEF pacing therapy based on the one or more therapy parameters. (see at least ¶57,69 of Gillberg which teaches adjustment of therapy.  The model of Ilan would help provide more tailored therapy parameters to use with the device of Gillberg.)


35. The system according to claim 34, wherein the processing circuitry is further configured to perform the method according to claim 1. (the processing circuit of Ilan can perform the method of clam 1, see at least figure 1 of Ilan. Also, at least figure 10A of Gillberg teaches a processor.)

Allowable Subject Matter
Claims 7,9-24,27,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792